PER CURIAM.
Appellant seeks reversal of the order denying his motion to vacate and set aside a judgment and sentence which were entered after appellant pled guilty to second-degree murder.
We have given full consideration to the record on appeal and the briefs submitted by the parties. It appearing therefrom that appellant, has failed to demonstrate that prejudicial error was committed in the proceedings below, the order appealed herein is affirmed.
WIGGINTON, Acting C. J., and JOHNSON and SPECTOR, JJ., concur.